124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Tommy Dale CHRISTOPHER, Appellant.
No. 97-2162.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 22, 1997.Filed Sept. 3, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Tommy Dale Christopher appeals the 75-month sentence imposed by the district court1 after he pleaded guilty to transmitting in interstate commerce a communication containing a threat to injure, in violation of 18 U.S.C. § 875(b).  We affirm.


2
The sole issue on appeal is whether Christopher's 1994 California conviction for second-degree burglary of a commercial building constituted a "crime of violence" within the meaning of U.S. Sentencing Guidelines Manual § 4B1.2(1) (1995) (defining "crime of violence" to include crimes involving "conduct that presents a serious potential risk of physical injury to another"), thereby qualifying Christopher for a career-offender enhancement under U.S. Sentencing Guidelines Manual § 4B1.1 (1995).  As Christopher concedes, in United States v. Hascall, 76 F.3d 902, 904-05 (8th Cir.), cert. denied, 117 S.Ct. 358 (1996), we determined that second-degree burglaries of commercial buildings involve conduct that presents a serious potential risk of physical injury to another.


3
Accordingly, we affirm.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas